         Case 1:19-cr-00833-SHS Document 108 Filed 09/30/20 Page 1 of 1




                                                                                       Rya n P . P o s c a b lo
                                                                             200 Ve s ey S tre e t, 24th Floor
                                                                              Ne w York, Ne w York 10281
                                                                                            (212) 660-1030
                                                                                rpos ca blo@rs hc-la w.com

                                                              September 30, 2020

By ECF
                                                                        MEMO ENDORSED
Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Anthony Cheedie, et al., 19 Cr. 833 (SHS)

Dear Judge Stein:

        I am counsel for Cameron Brewster, a defendant in the above-captioned case. I write with
two requests, both with the consent of the Government, and the latter also with the consent of
Pretrial Services. First, I respectfully request that the Court excuse my client, Cameron Brewster,
from attending the pretrial conference currently scheduled before Your Honor on Tuesday,
October 13, 2020 at 2:30 p.m. Mr. Brewster is prepared to join the pretrial conference by telephone
should the Court believe this to be necessary. Mr. Brewster understands that he has an absolute
right to be present and he is voluntarily seeking permission to be excused. If this application is
granted, I will advise Mr. Brewster of what occurs during the status conference.

        Second, I write to respectfully request that the Court modify the conditions of Mr.
Brewster’s release on bond to permit him to travel to Idaho and then Colorado from October 3 to
October 15, 2020. His trip is both personal and business-related, as he is traveling to visit with his
parents in Idaho and then has scheduled business meetings in Colorado. Mr. Brewster has
discussed his itinerary with his Pretrial Services Officer, Alicia Coughlin, who has no objection to
this application. AUSA Kiersten Fletcher has indicated that the Government also has no objection
to our application.

       We thank the Court for its consideration.

                                                      Respectfully submitted,




                                                      Ryan P. Poscablo

cc:    AUSA Kiersten Fletcher, Esq. (by ECF)            Both of defendant's requests are
       PTSO Alicia Coughlin (by email)                  granted.

                                                        Dated: New York, New York
                                                              September 30, 3030
